CRIST, Judge.
Movant pled guilty to one count of the offense of failure to return to confinement and was sentenced to two years’ imprisonment. § 575.220, RSMo 1986.
On January 4, 1991, Movant filed a pro se Rule 24.035 motion. Counsel was appointed on January 18, 1991, and counsel s request for an additional thirty days to file an amended motion was granted February 19, 1991. No amended Rule 24.035 motion was filed. No evidentiary hearing was held. On June 26, 1991, the motion court entered an order denying Movant’s pro se Rule 24.035 motion.
For one of his points, Movant contends the motion court erred because the record does not reveal whether appointed counsel complied with the requirements of Rule 24.035(e). Respondent agrees the cause must be remanded.
This determination is required by Luleff v. State, 807 S.W.2d 495 (Mo.banc 1991), and Sanders v. State, 807 S.W.2d 493 (Mo. banc 1991). Those cases involved Rule 29.-15(e), which is identical to Rule 24.035(e). The rationale of those cases is applicable to the latter rule. Bass v. State, 808 S.W.2d 416, 417 (Mo.App.1991). Johnson v. State, 814 S.W.2d 708, 710 (Mo.App.1991). Therefore, the judgment is reversed and the cause remanded to the trial court so that a determination can be made as to whether counsel performed as required by Rule 24.-035(e).
PUDLOWSKI, P.J., and STEPHAN, J., concur.